UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4494


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GREGORY TODD WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:15-cr-00018-WO-1)


Submitted:   March 17, 2016                 Decided:   April 5, 2016


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Eric L.
Iverson, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Gregory Todd Williams pleaded guilty to receipt of child

pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1)

(2012).     The district court varied below the Guidelines range

and sentenced Williams to 121 months of imprisonment, and he now

appeals.       Finding no error, we affirm.

     On        appeal,       Williams              challenges           the      substantive

reasonableness of the sentence, arguing that the extent of the

departure      was   not    sufficient         to    take       into    account       Williams’

personal characteristics, the fact that the child pornography

Guidelines are based largely on Congressional direction to the

Sentencing       Commission        to    raise       offense          levels    rather        than

empirical        evidence,    and        the       child    pornography          Guidelines’

failure     to     distinguish          between      defendants          based        on    their

relative    levels     of    culpability.              We   review        a    sentence       for

reasonableness,        applying         an     abuse       of     discretion          standard.

Gall v. United States, 552 U.S. 38, 41 (2007); see also United

States v. White, 810 F.3d 212, 229 (4th Cir. 2016).                                         In so

doing,    we     examine     the    sentence         for    “significant          procedural

error,”     including        “failing          to      calculate          (or     improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,       failing     to     consider         the        [18    U.S.C.]        § 3553(a)

[(2012)]       factors,      selecting         a     sentence          based     on        clearly

erroneous facts, or failing to adequately explain the chosen

                                               2
sentence”.         Gall, 552 U.S.   at    51.        We    then    review    the

substantive reasonableness of the sentence.                      “Any sentence that

is within or below a properly calculated Guidelines range is

presumptively reasonable.”               White, 810 F.3d at 230 (internal

quotation marks omitted).

       We have thoroughly reviewed the record and conclude that

Williams has failed to rebut the presumption of reasonableness

applied to his sentence.            The district court properly calculated

the advisory Guidelines range, responded to each of the parties’

sentencing       arguments,       and   thoroughly     explained     the    sentence,

including the extent of the variance.                       Based on the factors

identified by the district court, the sentence is sufficient,

but    not   greater     than     necessary,     to    accomplish    the    goals    of

§ 3553(a).

       Accordingly, we affirm the judgment of the district court.

We    dispense    with     oral    argument     because     the   facts    and     legal

contentions      are   adequately       presented      in   the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           3